



SHARE PURCHASE AGREEMENT


THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is entered into as of April 20,
2007, between Trestle Holdings, Inc., a Delaware corporation (the “Company”),
and W-Net, Inc., a California corporation (the “Purchaser”).
W I T N E S S E T H:


WHEREAS, Company desires to sell to Purchaser, and Purchaser desires to buy from
Company, 135,000,000 shares (the “Shares”) of Company’s common stock, par value
$0.001 per share (the “Common Stock”), representing approximately 94% of
Company’s issued and outstanding Common Stock.


NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained, the receipt and sufficiency of which are hereby
acknowledged, Company and Purchaser agree as follows:


1. SUBSCRIPTION FOR AND PURCHASE OF SHARES


1.1 Purchase of Shares. Subject to the terms and conditions set forth herein,
Purchaser hereby subscribes for and agrees to purchase, and Company hereby
agrees to sell, assign, transfer and deliver to Purchaser, the Shares for an
aggregate consideration of $350,000.00 (the “Purchase Price”).


1.2 Escrow. In connection with this Agreement, the parties have appointed, and
hereby do appoint, Stubbs Alderton & Markiles, LLP, as escrow agent (the “Escrow
Agent”) for the transfer of the aggregate Purchase Price hereunder. The parties
acknowledge that upon the signing of this Agreement, Purchaser has deposited
with the Escrow Agent an amount equal to the aggregate Purchase Price (the
“Escrow Amount”). Upon the signing of this Agreement, the Parties hereby direct
Escrow Agent to deliver to Company (by wire transfer of immediately available
funds to an account designated by Company in writing) a portion of the Escrow
Amount equal to Fifty Thousand Dollars ($50,000.00) as a non-refundable deposit
(except as set forth herein) of a portion of the Purchase Price (the “Deposit”)
for and in anticipation of the closing of the transactions contemplated herein.


1.3 Closing Date. The closing of the transactions contemplated hereby shall take
place at the offices of Stubbs Alderton & Markiles, LLP, 15260 Ventura Blvd.,
20th Floor, Sherman Oaks, California 91403, at 10:00 a.m. PDT, on May 4, 2007,
or at such other location, date and time, as may be agreed upon between
Purchaser and Company, or by facsimile or other electronic means (such closing
being called the “Closing” and such date and time being called the “Closing
Date”).


1.3 Delivery. At the Closing, (i) Company shall deliver to Purchaser or its
designee a certificate or certificates registered solely in Purchaser’s name
representing the Shares, (ii) the parties will instruct the Escrow Agent in
writing to deliver the Escrow Amount, less the Deposit, by wire transfer of
immediately available funds to an account designated by Company in writing, and
(iii) Company shall retain the Deposit delivered on the date hereof.


1.4 Legend. (a) The certificate or certificates representing the Shares shall
bear a legend restricting transfer under the Securities Act of 1933, as amended
(the “Securities Act”) and acknowledging the restrictions on transfer set forth
herein, such legend shall be substantially in the following form:




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAW. NO TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE SHALL
BE VALID OR EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) THE HOLDER SHALL DELIVER
TO COMPANY AN OPINION OF ITS COUNSEL, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO COMPANY AND REASONABLY CONCURRED IN BY COMPANY’S COUNSEL, THAT
SUCH PROPOSED TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.


(b) Company agrees (i) to remove the legend set forth in Section 1.4(a) upon
receipt of an opinion of Purchaser’s counsel, reasonably concurred in by
Company’s counsel within ten (10) business days of Company’s receipt of such
opinion, that the Shares are eligible for transfer without registration under
the Securities Act and (ii) to remove such legend at such time as the Shares are
subject to an effective registration statement registering the Shares under the
Securities Act.


2. REPRESENTATIONS AND WARRANTIES OF COMPANY


Company represents and warrants to Purchaser that:


2.1 Organization. Company is a corporation duly organized and validly existing
under the laws of the State of Delaware and is in good standing under such laws.
Company has the requisite corporate power to own and operate its properties and
assets, and to carry on its business as presently conducted. Company is
qualified to do business as a foreign corporation in each jurisdiction in which
the ownership of its property or the nature of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have a material adverse effect on the business, assets,
liabilities, operations or conditions (financial or otherwise) of Company and
its subsidiaries, taken as a whole (a “Material Adverse Effect”). Purchaser
acknowledges that Company has no business or operations.


2.2 Authorization. Company has taken all corporate action necessary for the
authorization, execution, delivery and performance of this Agreement and the
authorization, sale, issuance and delivery of the Shares. This Agreement
constitutes the legal, valid, and binding obligation of Company enforceable in
accordance with its terms, except to the extent limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application related to the enforcement of creditors’ rights generally and (b)
general principles of equity, and except that enforcement of rights to
indemnification contained herein may be limited by applicable federal or state
laws or the public policy underlying such laws, regardless of whether
enforcement is considered in a proceeding in equity or at law.


2.3 No Conflict. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under any
provision of, Company’s Amended and Restated Certificate of Incorporation or
Bylaws, as amended (“Organizational Documents”), or any mortgage, indenture,
lease or other agreement or instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Company or its properties or assets.


2.4 Capitalization. (a) The authorized capital stock of Company consists solely
of (i) 150,000,000 shares of Common Stock, of which 8,257,214 shares are issued
and outstanding, and (ii) 5,000,000 shares of preferred stock, par value $0.001
per share, none of which are issued and outstanding. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and nonassessable and are not subject to any preemptive
rights. The Shares, when issued at the Closing, will be duly authorized, validly
issued, fully paid and nonassessable.


(b) Except for warrants to purchase 4,180,000 shares of Common Stock, which are
exercisable at ranges from $0.51 to $120.00 per share, and options to purchase
10,000 shares of Common Stock exercisable at $67.50 per share, Company has not
issued or granted any outstanding options, warrants, rights or other securities
convertible into or exchangeable or exercisable for shares of Company’s capital
stock, any other commitments or agreements providing for the issuance of
additional shares of Company’s capital stock, the sale of treasury shares or for
the repurchase or redemption of shares of Company’s capital stock or any
obligations arising from canceled stock of Company. There are no agreements of
any kind which may obligate Company to issue, purchase, register for sale or
re-sale, redeem or otherwise acquire any of its securities or interests. The
issuance and sale of the Shares will not give rise to any preemptive rights or
rights of first refusal on behalf of any person in existence on the date hereof.
There are no outstanding or authorized stock appreciation, phantom stock or
similar rights with respect to Company. There are no outstanding securities of
Company, or contracts binding on Company relating to such securities, that give
to their holders anti-dilution protections or similar rights. The issuance of
the Shares will not give any other holder of Company’s securities the right to
receive as a result of such issuance any additional securities or property or
change any material rights enjoyed with respect to such securities.


(c) There are no voting trusts, stockholder agreements, proxies or other
agreements in effect with respect to the voting or transfer of the Shares known
to the Company.


2.5 Compliance With Securities Laws. Subject to and in reliance on the truth and
accuracy of Purchaser’s representations and warranties set forth in this
Agreement, the offer, sale and issuance of the Shares is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws and neither Company nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.


2.6 SEC Documents. Company has timely filed all required reports, schedules,
forms, statements and other documents with the Securities and Exchange
Commission (the “SEC”) since December 31, 2005 (the “SEC Documents”). As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Securities Act or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), as the case may be, and the rules and
regulations of the SEC promulgated thereunder, and, except to the extent that
information contained in any SEC Document has been revised or superseded by a
later document filed with the SEC and made publicly available prior to the date
of this Agreement, none of the SEC Documents contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Company’s financial statements
included in the SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved and fairly present the consolidated financial
position of Company and its consolidated subsidiaries as of the dates thereof
and the consolidated results of their operation and cashflows for the periods
then ending in accordance with GAAP (subject, in the case of the unaudited
statements, to normal year-end audit adjustments and the absence of footnotes).
Except as disclosed in financial statements included in the SEC Documents,
neither Company nor any of its subsidiaries has any liabilities or obligations
of any nature (whether accrued, absolute, contingent or otherwise) required by
GAAP to be set forth on a consolidated balance sheet of Company and its
consolidated subsidiaries or in the notes thereto and which would reasonably be
expected to have a Material Adverse Effect.


2.7 Absence of Certain Changes or Events. Since the date of Company’s Quarterly
Report on Form 10-QSB filed on April 16, 2007, which contains unaudited
financial statements of Company prepared in accordance with the requirements of
Form 10-QSB, (a) Company has conducted its business in the ordinary course and
(b) there has not been any action taken and there has not been any event which
would require Company to amend or supplement any of the SEC Documents or to file
a Current Report on Form 8-K. Schedule 2.7 sets forth (i) the aggregate accounts
payable, liabilities and other obligations of Company expected to be accrued
through May 4, 2007, and (ii) the aggregate accounts payable, liabilities and
other obligations of Company not expected to be accrued through May 4, 2007 but
known to Company (including to any director, officer or employee of Company)
(collectively, the “Reserved Amounts”). Schedule 2.7, and the Reserved Amounts
reflected therein, shall be updated on and as of the Closing Date by mutual
agreement of the parties.


2.8 Governmental and Like Consents. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of Company is required in connection with the valid execution and delivery of
this Agreement, the offer, sale or issuance of the Shares or the consummation of
any other transaction contemplated hereby, except such filings as may be
required to be made with the SEC, the Over-the-Counter Bulletin Board or under
applicable state securities laws.


2.9 Litigation. Except as disclosed in the SEC Documents, there is no suit,
action, or proceeding pending or affecting Company or any of its subsidiaries
that, individually or in the aggregate, would reasonably be expected to (a) have
a Material Adverse Effect, (b) impair Company’s ability to perform its
obligations under this Agreement or (c) prevent the consummation of any of the
transactions contemplated by this Agreement, nor is there any judgment, decree,
injunction, rule or order of any governmental entity or arbitrator outstanding
against Company or any of its subsidiaries having, or which, insofar as
reasonably can be foreseen in the future have, any such effect.


3. REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Company as follows:


3.1 Organization. Purchaser is a corporation duly organized and validly existing
under the laws of the State of California, with all requisite corporate power
and authority to own, lease and operate its properties and to conduct its
business as presently conducted.


3.2 Authority. Purchaser has taken all corporate action necessary for the
authorization, execution, delivery and performance of this Agreement. This
Agreement has been duly executed and delivered by Purchaser and constitutes the
legal, valid and binding obligation of Purchaser, enforceable in accordance with
its terms, except to the extent limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
related to the enforcement of creditors’ rights generally and (b) general
principles of equity, and except that enforcement of rights to indemnification
contained herein may be limited by applicable federal or state laws or the
public policy underlying such laws, regardless of whether enforcement is
considered in a proceeding in equity or at law.


3.3 Investment. Purchaser is acquiring the Shares for investment for its own
account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof. Purchaser understands that the Shares
have not been registered under the Securities Act and are being issued pursuant
to an exemption from the registration requirements of the Securities Act.


3.4 Accredited Investor Status. Purchaser is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act and is (a) fully
capable of evaluating the risks and merits associated with the execution of this
Agreement and the purchase of the Shares, without qualification, and (b) able to
bear the economic risk of its investment in the Shares, hold the Shares for an
indefinite period of time and afford a complete loss of its investment.


3.5  Restricted Securities. Purchaser understands that the Shares are restricted
securities under the Securities Act insofar as they are being acquired from
Company in a transaction not involving a public offering and that under the
Securities Act and applicable regulations promulgated thereunder the Shares may
be resold without registration under the Securities Act only in certain limited
circumstances. Purchaser is familiar with Rule 144 promulgated by the SEC, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.


3.6  Distribution of Proceeds. Purchaser acknowledges that Company will be
distributing, immediately prior to the Closing, all existing cash and stock
purchase proceeds received from the sale contemplated hereunder, except for the
Holdback Amount (as defined below) and the Reserved Amounts, to shareholders of
record as of April 19th, 2007, and that the Shares issued to Purchaser are
exempt from the distribution of those proceeds.


3.7  Director’s and Officer’s Insurance. Purchaser will maintain and keep
effective Company’s existing Director’s and Officer’s Liability Insurance, in
the form and containing the terms existing as of the date hereof, through
September 30, 2007. Additionally, Purchaser will not, for a period of one year
following the Closing Date, change Company’s Organizational Documents regarding
indemnification of directors and officers except as may be required by law.


3.8  Adverse Claims. Neither Purchaser (nor any of its principal stockholders or
directors or executive officers): (a) has ever been party to any adverse action
brought by the Securities and Exchange Commission or any similar state agency;
(b) any material criminal proceeding regarding the purchase or sale of
securities or other crimes, excluding only misdemeanor crimes; or (c) filed
bankruptcy proceedings within the past five years.


3.9  Filing. Within two (2) days of the execution of this Agreement, Purchaser
will provide the Company with the true and correct copy of the information
needed to complete the information statement (the “Information Statement”) under
Rule 14(f)(1) of the Securities Exchange Act of 1934, as amended, containing the
information required therein to be filed by the Company in connection with this
Agreement.


4. CONDITIONS PRECEDENT TO CLOSING


4.1 Conditions to Obligations of Purchaser. Purchaser’s obligation to purchase
the Shares pursuant to this Agreement is subject to the satisfaction or waiver,
at or prior to the Closing Date, of each of the following conditions:


(a) Representations and Warranties. The representations and warranties of
Company under Section 2 of this Agreement shall be true, complete and correct on
and as of the Closing Date, with the same effect as though such representations
and warranties had been made on and as of such date, and Company’s Interim
President shall have certified to such effect to Purchaser in writing.


(b) No Order Pending. There shall be no order, ruling, judgment or decree in
effect, including of any regulatory agency, which would enjoin or prohibit the
transactions contemplated hereby.


(c) Delivery of Stock Certificates. Company shall have delivered a stock
certificate or stock certificates representing the Shares.


(d) Agreements, Conditions and Covenants. Company shall have performed or
complied in all respects with all agreements, conditions and covenants required
by this Agreement to be performed or complied with by it on or before the
Closing Date.


(e)  Other Closing Conditions. The following closing conditions must also have
been satisfied, or otherwise waived by Purchaser:


(i)  Company shall have obtained and delivered to Purchaser a resolution of its
Board of Directors approving (A) the transactions contemplated hereby
(including, without limitation, the issuance of the Shares), (B) execution and
performance of this Agreement, (C) the appointment of a new Board of Directors,
(D) resignation of Company’s current directors, and (E) the filing of a Form 8-K
announcing a change in control;


(ii)  Company shall have no liabilities exceeding its remaining cash;


(iii)  Company shall have no outstanding unresolved SEC issues;


(iv)  Company shall have no operating business;


(v)  Company shall have obtained the resignation of its Board of Directors,
effective as of the Closing Date, and shall have appointed a new Board of
Directors, effective as of the Closing Date, as directed by Purchaser prior to
the Closing;


(vi)  Company shall have had no disagreements with its independent auditors or
legal counsel;


(vii)  at least ten (10) days prior to the Closing Date, Company shall have
filed the Information Statement under Rule 14(f)(1) of the Securities and
Exchange Act of 1934, as amended, disclosing the change of control of Company
contemplated by the transactions herein;


(viii)  Company shall have distributed all existing cash and stock purchase
proceeds hereunder, except for the Holdback Amount (as defined below) and the
Reserved Amounts, to its paying agent who will distribute such monies to
Company’s record shareholders as of April 19, 2007, and prior to issuing the
Shares to Purchaser; and
(ix)  Company shall have no liens, security interests, encumbrances or other
obligations on or in respect of any of its property or assets and shall cause
all existing UCC financial statements to have been terminated.


4.2 Conditions to Obligations of Company. Company’s obligation to sell and
transfer the Shares pursuant to this Agreement is subject to the satisfaction or
waiver at or prior to the Closing Date of the following conditions:


(a) Representations and Warranties. The representations and warranties of
Purchaser under Section 3 of this Agreement shall be true, complete and correct
on and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date.


(b) No Order Pending. There shall be no order, ruling, judgment or decree in
effect, including of any regulatory agency, which would enjoin or prohibit the
transactions contemplated hereby.
 
(c) Agreements, Conditions and Covenants. Purchaser shall have performed or
complied in all respects with all agreements, conditions and covenants required
by this Agreement to be formed or complied with by it on or before the Closing
Date.


5. COVENANTS


5.1 The parties will use their reasonable best efforts to complete the
transactions contemplated hereby no later than May 4, 2007. At Closing, the
parties will deliver such documentation as may be reasonably requested by the
other party’s counsel to effect the transactions contemplated herein.


5.2 A portion of the Purchase Price equal to $75,000 (the “Holdback Amount”),
plus an amount equal to the Reserved Amounts will, at the Closing, be deposited
into a separate account to be held by Company on and after the Closing Date and
utilized for ordinary course business purposes in the sole discretion of
Company’s Board of Directors appointed on or following the Closing. Such uses
may include, but will not be limited to, paying any applicable accounts payable,
liabilities or other obligations of Company.


5.3 The directors of Company prior to the Closing will compromise and settle all
amounts of any kind due and owing to them by Company for any reason whatsoever,
without qualification, through and including the Closing Date, and Company’s
Interim President shall have certified to such effect, and shall have provided
written evidence thereof, to Purchaser in writing.


5.4 Until the earlier of the termination hereof, the Closing, or the mutual
written agreement of the parties, the parties agree as follows:
 
(a)  Company shall operate its business, if any, prior to the Closing in the
normal and ordinary course consistent with past practices, and hereby agrees to
take all necessary steps to ensure that Company does not incur any material
liabilities.


(b)  Each party shall keep confidential any information obtained in connection
with the transactions contemplated herein, unless such information has been
rightfully obtained from a third party or is generally available to the public.
In the event that public disclosure is required to be made by any regulation or
law, or by any regulatory filing in connection with the transactions
contemplated herein, such disclosure shall be agreed by all parties, including,
without limitation, approval as to form and content.


(c)  Company shall provide Purchaser and its representatives with access to
financial and other information relating to Company as may be reasonably
necessary in order for Purchaser to make informed decisions as to the viability
of the business arrangements contemplated herein.


(d)  (i)Between the date hereof and 11:59 p.m. (Pacific Daylight Time) on May 4,
2007, or such earlier time and date as Purchaser and Company mutually agree in
writing to the termination hereof (the “Expiration Date”), neither Company nor
any of its officers, directors, employees, agents, advisors or controlled
affiliates will take any action to solicit, initiate, seek, encourage or support
any inquiry, proposal or offer from, furnish any information to, or participate
in any discussions and/or negotiations with, any corporation, partnership,
person or other entity or group (an “Entity”) (other than discussions with
Purchaser) regarding any acquisition of Company, any merger or consolidation or
any similar transaction with or involving Company, or any acquisition of any
material portion of the stock or assets of Company (each, a “Competing
Transaction”). Company agrees that any such negotiations (other than
negotiations with Purchaser) in progress as of the date hereof will be
terminated or suspended during such period.


(ii) Notwithstanding any portion of the foregoing to the contrary, Company’s
Board of Directors may furnish information to, and enter into discussions and/or
negotiations with, any Entity who makes (and does not withdraw) an unsolicited,
written proposal or offer regarding a Competing Transaction if: (1) Company’s
Board of Directors has concluded in good faith, after consultation with its
outside legal counsel, that such action is required in order for Company’s Board
of Directors to comply with its fiduciary obligations to Company’s stockholders
under applicable law; (2) (x) at least one (1) business day prior to furnishing
any such information to, or entering into discussions and/or negotiations with,
such Entity, Company gives Purchaser written notice of Company’s intention to
furnish information to, or enter into discussions and/or negotiations with, such
Entity, and (y) Company receives from such Entity an executed confidentiality
agreement; and (3) contemporaneously with furnishing any such information to
such Entity, Company furnishes such information to Purchaser (to the extent such
information has not been previously furnished by Company to Purchaser). Company
will notify Purchaser promptly, and in any event within one (1) business day,
after receipt by Company (or any of its officers, directors, employees, agents,
advisors or controlled affiliates) of any proposal or offer for, or inquiry
respecting, any Competing Transaction or any request for information in
connection with such a proposal, offer or inquiry, or for access to the
properties, books or records of Company by any Entity that informs Company that
it is considering making, or has made, such a proposal, offer or inquiry. Such
notice to Purchaser will indicate in reasonable detail the identity of the
Entity making such proposal, offer or inquiry and the terms and conditions of
such proposal, offer or inquiry. Thereafter Company shall provide Purchaser as
promptly as practicable oral and written notice setting forth all such
information as is reasonably necessary to keep Purchaser informed in all
material respects of the status and details (including material amendments or
proposed material amendments) of any such proposal, offer, inquiry or request.
In no event will Company enter into an agreement (other than a confidentiality
agreement as provided above) concerning any such Competing Transaction prior to
the Expiration Date.


5.5 Dividend. Purchaser shall cause the Company after Closing to take no action
which would delay, interfere, interrupt or otherwise impede or stop the
distribution contemplated by Section 3.6 hereof.


6. TERMINATION; ESCROW


6.1 Termination. This Agreement may be terminated only as follows:
 
(a) at any time by mutual agreement of Company and Purchaser; or
 
(b) by Purchaser, by providing written notice to Company at any time (i) after
the Expiration Date, if the Closing shall not have occurred on or before that
date, so long as Purchaser is not then in material breach of its obligations
hereunder, or (ii) if Company shall have materially breached its obligations
under this Agreement and shall have failed to cure such breach within ten (10)
days following written notice thereof, or (iii) if, on or before the Expiration
Date, Company shall have communicated to Purchaser (whether in writing or
otherwise) its intention to enter into a Competing Transaction; or
 
(c) by Company, by providing written notice to Purchaser (i) after the
Expiration Date, if the Closing shall not have occurred on or before that date,
so long as Company is not then in material breach of its obligations hereunder,
or (ii) if Purchaser shall have materially breached its obligations under this
Agreement and shall have failed to cure such breach within ten (10) days
following written notice thereof, or (iii) at any time on or before the
Expiration Date, by providing written notice to Purchaser of its intention to
enter into a Competing Transaction.
 
6.2 Effect of Termination.


(a) In the event of termination of this Agreement by either Company or Purchaser
as provided in Section 6.1, this Agreement will forthwith become null and void
and there will be no liability or obligations on the part of Company, on the one
hand, or Purchaser, on the other hand, or any of their respective affiliates,
officers, directors or shareholders, except (i) with respect to the provisions
of this Section 6.2, as applicable, and (ii) that no such termination will
relieve any party from liability for any breach of their respective
representations, warranties, covenants and other obligations hereunder prior to
the date of termination.


(b) If this Agreement is terminated mutually by the parties pursuant to Section
6.1(a), by Purchaser pursuant to Sections 6.1(b)(i) or 6.1(b)(ii), or by Company
pursuant to Section 6.1(c)(i), then, without limitation of a party’s rights and
remedies hereunder or otherwise, Purchaser shall be entitled to a return of the
Escrow Amount and a full refund of the Deposit. In such event, Purchaser shall
notify the Escrow Agent in writing and the Escrow Agent will immediately return
the Escrow Amount (less the Deposit) as instructed. The Escrow Agent shall
return the Escrow Amount (less the Deposit) to Purchaser regardless of any
dispute or written instrument from Company. Company shall further return the
Deposit to Purchaser in cash or by wire transfer of immediately available funds
within two (2) days following the effective date of any such termination.


(c) If this Agreement is terminated by Purchaser pursuant to Section
6.1(b)(iii), or by Company pursuant to Section 6.1(c)(iii), then, as Purchaser’s
sole and exclusive remedy and as liquidated damages, Purchaser shall be entitled
to a return of the Escrow Amount (less the Deposit), a full refund of the
Deposit, and Company will pay to Purchaser a termination fee equal to Ten
Thousand Dollars ($10,000.00) (the “Termination Fee”). In such event, Purchaser
shall notify the Escrow Agent in writing and the Escrow Agent will immediately
return the Escrow Amount (less the Deposit) as instructed. The Escrow Agent
shall return the Escrow Amount (less the Deposit) to Purchaser regardless of any
dispute or written instrument from Company. Company shall further return the
Deposit and pay the Termination Fee to Purchaser in cash or by wire transfer of
immediately available funds, in each case within two (2) days following the
effective date of any such termination.


(d) If this Agreement is terminated by Company pursuant to Section 6.1(c)(ii),
then, as Company’s sole and exclusive remedy and as liquidated damages, Company
shall be entitled to retain the Deposit without any further action required by
Purchaser. Purchaser will be entitled to the Escrow Amount (less the Deposit)
and shall accordingly notify the Escrow Agent in writing thereof. Upon Escrow
Agent’s receipt of notice from Purchaser, Escrow Agent will immediately forward
the Escrow Amount (less the Deposit) as instructed. The Escrow Agent shall
forward the Escrow Amount (less the Deposit) to Purchaser regardless of any
dispute or written instrument from Company.
 
7. MISCELLANEOUS


7.1 Representations and Warranties. The representations and warranties of
Company and Purchaser shall not survive beyond the Closing.


7.2 Escrow Agent; Waiver of Conflict. 


(a) The parties expressly acknowledge and agree that Escrow Agent is
specifically indemnified and held harmless hereby for its actions or inactions
in following any instructions hereunder. In the event of a dispute involving the
escrow instructions or the consideration to be delivered in escrow, the escrow
agent is authorized to implead consideration received in the courts located in
Orange County, California upon ten days written notice, and be relieved of any
further escrow duties thereupon. Any and all costs of attorney’s fees and legal
actions of escrow agent for any dispute resolution or impleader action shall be
paid in equal shares by the parties to this Agreement.


(b) The parties acknowledge that the Escrow Agent has previously served as
outside corporate counsel to Company, provided, however, such services have not
been provided to Company for at least the two (2) year period prior to the date
hereof. The parties further acknowledge that the Escrow Agent is currently
serving as outside corporate counsel to Purchaser, including, without
limitation, in connection with the transactions contemplated herein. Company
hereby further acknowledges that Escrow Agent does not represent Company in
connection with the transactions contemplated herein or in the Agreement, and
that in the absence of any written agreement to the contrary, Escrow Agent shall
owe no duties directly to Company, except such duties, if any, required in its
express capacity as the escrow agent hereunder.  


7.3 Waiver, Amendment. Neither this Agreement nor any provisions hereof shall be
waived, modified, changed, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, change,
discharge or termination is sought.


7.4 Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
Company or Purchaser, without the prior written consent of each other party.


7.5 Section and Other Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


7.6 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to principles of conflicts of laws thereof.


7.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.


7.8 Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid:



   
(a)
if to Purchaser:




     
W-Net, Inc.

3940 Laurel Canyon Boulevard
Suite 327
Studio City, California 91604
Attn: David Weiner, President


with a copy to (which copy shall not constitute notice):


Stubbs Alderton & Markiles, LLP
15260 Ventura Blvd.
20th Floor
Sherman Oaks, California 91403
Attn: Gregory Akselrud, Esq.



   
(b)
if to Company:



Trestle Holdings, Inc.
1328 West Balboa Blvd
Suite C
Newport Beach California 92661
Attn: Eric Stoppenhagen, Interim President


with copy to (which copy shall not constitute notice):


Kaye Scholer, LLP
1999 Avenue of the Stars
Suite 1700
Los Angeles, California 90067
Attn: Glenn Smith, Esq.


7.9 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, permitted successors and assigns.



IN WITNESS WHEREOF, Company and Purchaser have executed this Agreement as of the
date first written above.


TRESTLE HOLDINGS, INC.




By:      
Name: Eric Stoppenhagen
Title: Interim President




W-NET, INC.




By:      
Name: David Weiner
Title: President








ACKNOWLEDGEMENT OF ESCROW AGENT


Stubbs Alderton & Markiles, LLP




By:      
Name:
Title: Partner